Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a combination, classified in H01Q 21/00.
II. Claims 8-20, drawn to subcombination, classified in H01Q 1/523.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require a passive radiation-filtering element extending proximate the first antenna beam(s), said passive radiation-filtering element comprising at least one of a lowpass LC circuit, a band-pass LC circuit, and a high-pass LC circuit therein, which is configured to provide a lower frequency-dependent impedance to radiation within the first frequency band relative to radiation at frequencies outside the first frequency band.  The subcombination has separate utility such as it can be used by itself and/or without an antenna array.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search (e.g., searching different classes/groups/subgroups or electronic resources, or employing different search strategies or search queries).  For example, in the instant case, inventions I and II would require searching different subgroups (See pg. 2).  In addition, the differing features between inventions I and II are substantial enough that a separate search strategy and analysis of the claimed invention would need to be employed due to the vastly different limitations recited in the corresponding claims of each invention, and a determination of allowability of one invention would not necessarily lead to a determination of allowability of the other invention(s). For these reasons there would be a serious search and examination burden if restriction were not required.
During a telephone conversation with Grant Scott on June 10, 2022 a provisional election was made without traverse to prosecute the invention of group II, claims 8-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8: The limitation, “a passive radiation-filtering element extending proximate the first antenna beam(s),” is indefinite as it is unclear what Applicant is trying to claim. Since the antenna’s beam(s) would be in free space somewhere in the far-field, it is unclear how the passive radiation-filtering element would extend proximate these beam(s).  For the purposes of applying prior art, the Examiner any extending passive radiation-filtering element to meet the limitation.
Claims 8 and 14: The term “beam(s)” renders the claim indefinite as it is unclear what Applicant is trying to claim.  For the purposes of applying prior art, the Examiner interprets the any number of beams to meet the limitation. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10, 12-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ISIK et al. (U.S. Publication No. 2017/0310009).
ISIK, in figures 1-6, discloses:
Claim 8: A multi-band antenna, comprising: a reflector (12); a plurality of first radiating elements (16) on the reflector, said plurality of first radiating elements configured to radiate a first antenna beam(s) in a first frequency band responsive to at least one feed signal; and a passive radiation-filtering element (30) extending proximate the first antenna beam(s), said passive radiation-filtering element comprising at least one of a lowpass LC circuit, a band-pass LC circuit, and a high-pass LC circuit therein, which is configured to provide a lower frequency-dependent impedance to radiation within the first frequency band relative to radiation at frequencies outside the first frequency band (paras. [0021] and [0022]).
Claim 9: wherein the passive radiation-filtering element is configured as a multi-segment fence having capacitive (22a, fig. 5) and inductive (24a, fig. 5) elements therein, which are electrically coupled in series. 
Claim 10: wherein the multi-segment fence extends along a portion of the reflector (fig. 1). 
Claim 12: wherein the passive radiation-filtering element extends closer to a rear-facing surface of a first one of the plurality of first radiating elements relative to a forward-facing surface of the first one of the plurality of first radiating elements (fig. 3). 
Claim 13: wherein the passive radiation filtering element is configured as a multi-segment fence having capacitive and inductive elements therein, which are electrically coupled in series; and wherein the multi-segment fence extends adjacent a side of the reflector (fig. 3). 
Claim 14: further comprising a plurality of second radiating elements (14) on the reflector, said plurality of second radiating elements configured to radiate a second antenna beam(s) in a second frequency band, which is higher than the first frequency band; and wherein the plurality of first radiating elements extend between the multi-segment fence and the plurality of second radiating elements (fig. 1).
Claim 20: wherein the multi-segment fence comprises a printed circuit board (para. [0018]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ISIK et al. in view of Chair (U.S. Publication No. 2009/0096700).
Claim 11: ISIK fails to disclose wherein the multi-segment fence is capacitively coupled to the reflector. However, Chair, in paragraph [0048], discloses capacitively coupling similar structures to the ground plane (reflector) in order to provide further optimization to shaping the antenna beam.  It would have been obvious to one of ordinary skill in the art to have combined the teachings of Chair with the invention of ISIK, and capacitively coupled the multi-segment fence to the reflector; the motivation would have been to provide further beam shaping.
Claim 15: ISIK discloses wherein the multi-segment fence is mounted on a forward-facing surface of the reflector (figs. 1 and 3); however, does not disclose wherein the multi-segment fence is configured as metal flange having an L-shaped cross-section.  Chair, in paragraph [0048], discloses similar structures configured as L-shaped metal flanges that provide further optimization to shaping the antenna beam.  It would have been obvious to one of ordinary skill in the art to have combined the teachings of Chair with the invention of ISIK, and configured the multi-segment fence as a metal flange having an L-shaped cross-section; the motivation would have been to provide further beam shaping.
Claim 16: ISIK discloses wherein a first plurality of segments of the multi-segment fence are configured as capacitive elements (22a, fig. 5); and wherein a second plurality of segments of the multi-segment fence are configured as inductive elements (24a, fig. 5).

Allowable Subject Matter
Claims 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/Primary Examiner, Art Unit 2845